MORTON, District Judge.
This appellant rests his right to remain in the country upon two grounds: (1) That he was born in this country; (2) that the issue has already been decided in his favor in previous deportation proceedings.
He testifies that he was born in San Francisco in or about the year 1884; that he remained there until 1890, when he went with his par*650ents to China; and that he returned to this country in 1897 via Canada and Richford, Vt. At that time he was arrested at Rich ford on deportation proceedings. His case was heard before the United States commissioner in Vermont, who decided that the appellant had, as he then claimed, been born in this country, and thereupon issued a certificate to him, dated June 1, 1897. It has the appellant’s photograph annexed to it; the genuineness of it is not questioned by the United States.
[1, 2] It is clear that the appellant is the person then adjudged entitled to enter the country on the ground stated. His sübsequent resort to “ways that were dark and tricks that were vain,” throws an interesting light on the Chinese'character; but it does not deprive him of the rights which he then acquired. Leung Jun v. U. S., 171 Fed. 413, 96 C. C. A. 369. Oral evidence was rightly admitted to show on which of several possible grounds the commissioner’s judgment of 1897 was based. Washington, etc., Steam Packet Co. v. Sickles, 24 How. 333, 345, 16 L. Ed. 650.
The order of the commissioner is reversed, and the appellant is discharged.